Civil action to restrain sale of land under foreclosure.
From a judgment dissolving the temporary restraining order, the plaintiff appeals, assigning error.
Plaintiff purchased a lot of land from the defendant, the Finance Company, taking a deed therefor with full covenants of warranty, and executed a deed of trust thereon to secure payment of part of the purchase price. Foreclosure is sought to be enjoined on the ground that certain outstanding tax assessments, amounting to approximately $1,500, constitute breach of warranty in defendant's deed. Coble v. Dick, 194 N.C. 732,140 S.E. 745.
There is evidence that the plaintiff subsequently agreed to assume payment of said assessments on condition that a credit of like amount be made upon his notes given for the purchase price of the land, which was done.
The temporary restraining order was, therefore, dissolved for want of meritorious showing.
Affirmed.